Opinion by
Sullivan, J.
The sample consists of a small wooden noisemaker crudely shaped and colored to imitate the head and torso of a man with a red fez. On blowing into it a squeaking noise is emitted. It was stipulated that it is in chief value of wood. The presumption of correctness of the collector’s action was not overcome by a preponderance of evidence. Pearman v. United States (12 Ct. Cust. Appls. 284, T. D. 40274) and Fougera v. United States (1 id. 146, T. D. 31208) cited. On the record presented the protests were overruled.